DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication to Takeuchi 2013/0196538A1 in view of the US Patent Application Publication to Cote 2018/0045905A1 further in view of the US Patent Application Publication to Thompson 20160178859US.
In terms of claims 1 and 2, Takeuchi teaches A multi-cable terminal comprising: a plurality of sub-structures (Figure 11: 434), each of the sub-structures defining a sub-enclosure and being openable independent of the other sub-structures to provide access to the sub-enclosure (Figure 11: 434); and a frame (Figure 11: 431) that secures the plurality of sub-structures (434) such that the frame and sub-structures define a main enclosure (Figure 11), wherein each of the sub-enclosures is configured to accommodate at least an end of an internal cable (Figure 14a), an end of a service cable, and a plurality of cable connection elements, such that when the end of the internal cable, the end of the service cable, and the cable connection elements are positioned in the sub-enclosure and a cable seal for the service cable is positioned in the corresponding sub-structure (Figure 14a: at location of C3 contain a cable), 
Takeuchi does not teach wherein a watertight seal is created around the cable connection elements when the corresponding sub-structure is closed; wherein the frame is configured to accommodate at least an end of a main cable and a main cable seal for the main cable.
Cote does teach wherein a watertight seal (Figure 2: 236) is created around the cable connection elements (246) when the corresponding sub-structure is closed (within 200 and closed); wherein the frame is configured to accommodate at least an end of a main cable (250) and a main cable seal for the main cable (236 acts as seal for the main cable 250). It would have been obvious to one of ordinary skill in art to modify the enclosure Takeuchi to have a cover and sealing member around the end of coupling passageway such 248 or similarly element 5 of Takeuchi as shown in Figure 8a in order to seal the opening from water ingress and protect the cable device for water damage.
Takeuchi and Cote do not teach a sub-enclosure being openable from a closed configuration of the sub-structure to an open configuration of the sub-structure, independent of the other sub-structures. 
Thompson does teach a sub-enclosure (Figure 5a: 300) being openable from a closed configuration of the sub-structure to an open configuration of the sub-structure (See Figure 5a and 5b), independent of the other sub-structures (when place in array like Figure 9a the individual sub-structure can be open and close independent of each other due to individual hinges 313 and latches 314). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sub-structure of Takeuchi with the sub-structure of Thompson in for rugged application which requires an additional outside housing to hold the connector in place. Having a lid or cover which open and closes allows the alignment to be troubleshoot from and overhead position. Further the cover that opens and closes allow for the adapter or connector to be easily repair without remove the substructure from an optical port due to the overhead access.
As for claim 3, Takeuchi teaches the device of claim 2, wherein the internal cable (at C3) is a fiber optic cable (See Figure 14a: 7), the service cable is a fiber optic cable, and the main cable is a fiber optic cable (Figure 14a).
As for claim 5, Takeuchi teaches the device of claim 1, wherein the internal cable is a fiber optic cable and the service cable is a fiber optic cable (Figure 14a: illustrates both cables are coupled and routed through 436 at the C3 locations. The one from front can function as a service cable and the one in the back is capable of functioning as an internal cable)
As for claim 7, Takeuchi teaches the device of claim 1, wherein the cable connection elements comprise a first cable connector for the end of the internal cable, a second cable connector for -18-GFOTON 3.OF-059 the end of the service cable, and an adaptor, and wherein the adaptor is configured to couple the first cable connector to the second cable connector (Figure 14a).
As for claim 8, Takeuchi teaches the device of claim 7, wherein each of the sub-structures (434) further comprises a support member (448) for securing the adaptor, the adaptor being movable with the support member when the sub-structure is open (Figure 11 or Figure 14a).
As for claim 9, Takeuchi teaches the device of claim 8, wherein the support member (448) moves automatically into an exposed position when the substructure is opened (See Figure 14a: wherein the support member is capable of rotating the connector up or down which is considered as the expose position by the examiner).
As for claim 10, Takeuchi teaches the device of claim 1, wherein the service cable is part of a group of cables that are introduced into the sub-enclosure (See Figure 15a: 7).
As for claim 11, Takeuchi teaches the device of claim 1, wherein the service cable comprises a plurality of optical fibers (Figure 15a: see Cb having multiple fibers).
As for claim 12, Takeuchi teaches the device of claim 1, wherein the service cable comprises a plurality of electric wires ([0004]).
As for claim 13, Takeuchi teaches the device of claim 1, wherein the service cable comprises at least one optical fiber and at least one electric wire (Figure 15a: CB and [0004]).
As for claim 14, Takeuchi teaches the device of claim 2, wherein each of the sub-structures further comprises a fastener (444) for securing the sub-structure in a closed position (Figure 14d: 444 puts the substructure 443 in a close horizontal direction).

As for claims 15 and 19, Takeuchi teaches the device of claim 1, wherein each sub-enclosure includes an anchoring portion (within 307 or within 434) which contacts the service cable (7 of CB) when the end of the service cable is positioned in the sub-enclosure, and which inhibits movement of the service cable relative to the multi-cable terminal in a direction along the axis of the service cable (See Figure 14a and 15a).

As for claims 17 and 18, Takeuchi teaches the device of claim 1, wherein the frame comprises a main cable section defining a main sub-enclosure, the main cable section being openable independent of the sub-structures to provide access to the main sub-enclosure (Figure 11, 14a or 15a: 434), wherein the main sub-enclosure makes up a portion of the main enclosure (11), wherein the main sub-enclosure is configured to accommodate at least an end of a main cable (Figure 14a and 15a), 
Takeuchi does not teach wherein the main cable section is configured to accommodate a main cable seal; wherein when the end of the main cable is positioned in the main sub-enclosure and the main cable seal is positioned in the main cable section, a watertight seal is created around the end of the main cable when the main cable section is closed.
Cote does teach wherein a watertight seal (Figure 2: 236) is created around the cable connection elements (246) when the corresponding sub-structure is closed (within 200 and closed); wherein the frame is configured to accommodate at least an end of a main cable (250) and a main cable seal for the main cable (236 acts as seal for the main cable 250); wherein when the end of the main cable (250) is positioned in the main sub-enclosure (244) and the main cable seal (236) is positioned in the main cable section (232), a watertight seal is created around the end of the main cable when the main cable section is closed ([0036]).
 It would have been obvious to one of ordinary skill in art to modify the enclosure Takeuchi to have a cover and sealing member around the end of coupling passageway such 248 or similarly element 5 of Takeuchi as shown in Figure 8a in order to seal the opening from water ingress and protect the cable device for water damage.

As for claim 20, Takeuchi teaches the device of claim 1, wherein the frame comprises an openable main cable section (Figure 14a location at 5 or 7) and a primary section internal portion of frame 11), and the openable main cable section (at 5 or 7) is configured to accommodate an end of an internal distribution cable (See Figure 15a), a first connector for the end of the internal distribution cable, an end of a main cable, a second connector for the end of the main cable, and an adaptor configured to couple the first connector to the second connector (Figure 11 and 14a).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended limitation to claim 1 have been rejected in view of newly cited prior art to Thompson as detailed above.
This action is therefore made FINAL for reasons cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/SUNG H PAK/Primary Examiner, Art Unit 2874